UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 30, 2009 THE DOW CHEMICAL COMPANY (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-3433 (Commission file number) 38-1285128 (I.R.S. Employer Identification No.) 2030 DOW CENTER, MIDLAND, MICHIGAN48674 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code:989-636-1000 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the ExchangeAct (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 - Financial Information Item 2.05 Costs Associated with Exit or Disposal Activities. On June 30, 2009, the Board of Directors of The Dow Chemical Company (“Dow” or the “Company”) approved a restructuring plan that incorporates actions related to the Company’s acquisition of Rohm and Haas Company (“Rohm and Haas”) as well as additional actions to advance the Company’s strategy and respond to continued weakness in the global economy. The restructuring plan includes the elimination of approximately 2,500 positions with most of those resulting from synergies achieved as a result of the acquisition of Rohm and Haas. In addition, the Company will shut down a number of manufacturing facilities, as described in Item 2.06 below. All of these actions are planned to be completed during the next twoyears. As a result, the Company will record a charge in the second quarter of 2009 for costs associated with these activities, consisting of severance costs of $125million to $175million, environmental remediation costs of approximately $50million, and contract cancellation fees of approximately $5million. In total, these costs are expected to be in the range of $180million to $230million. All severance costs, environmental remediation costs and contract cancellation fees associated with these activities will result in future cash expenditures. The Company will involve local stakeholders as defined in each country and in compliance with relevant information and consultation processes. 2 Item 2.06 Material Impairments. On June 30, 2009, the Board of Directors of the Company approved a restructuring plan, which includes the shutdown of a number of facilities as the Company continues to aggressively pursue its strategy of reducing exposure to highly cyclical basics materials by further rationalizing the related manufacturing capabilities in line with the Company’s strategic direction. In addition, where the combination of Dow and Rohm and Haas resulted in overlapping manufacturing capabilities, the Company is taking action to optimize facilities. As a consequence of these activities, which are scheduled to be completed over the next twoyears, the Company will record a charge in the second quarter of 2009 for asset write-downs and asset write-offs, including the write-down of certain manufacturing facilities, the impairment of acrylic monomer and specialty latex assets the United States Federal Trade Commission (“FTC”) has required the Company to divest as a result of its acquisition of Rohm and Haas, and the write-off of certain capital project spending. The charge related to the impairment of assets will range from $420million to $520million. The most significant impairments are described below: - Due to continued weakness in the global economy and the Company’s pursuit of its transformational strategy, the decision was made to shut down a number of hydrocarbon and basic chemicals facilities, including the following: · Ethylene manufacturing facility in Hahnville, Louisiana · Ethylene oxide/ethylene glycol manufacturing facility in Hahnville, Louisiana · Ethylene dichloride and vinyl chloride monomer facility in Plaquemine, Louisiana - Due to an expected loss on the FTC required divestiture of certain acrylic monomer and specialty latex assets, the Company will recognize an impairment charge. - Due to completion of the Company’s acquisition of Rohm and Haas, the decision was also made to close a number of small manufacturing facilities to optimize the assets of the combined company. None of the costs related to the write-down or write-off of assets will result in future cash expenditures. The Company will involve local stakeholders as defined in each country and in compliance with relevant information and consultation processes. 3 Section 8 - Other Events Item 8.01 Other Events. The Company issued a press release on July 1, 2009, regarding the preceding items.
